—In related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from (1) a fact-finding order of the Family Court, Orange County (Rosenwasser, J.), entered April 5, 2000, which, after a fact-finding hearing, inter alia, terminated her parental rights on the ground that she had permanently neglected her children, Nancy O. and Briggeth R., and (2) an order of disposition of the same court, entered May ,22, 2000, which, after a dispositional hearing, inter alia, transferred custody of the children to the Orange County Department of Social Services for the purpose of adoption.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order was superseded by the order of disposition; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the evidence presented at the fact-finding hearing established that the agency made diligent efforts to assist her in maintaining substantial contact with and planning for her children (see Social Services Law § 384-b). The agency, inter alia, arranged drug and alcohol rehabilitation counseling and parenting classes, and scheduled biweekly visits with the children. The Family Court’s finding of permanent neglect was supported by clear and convincing evidence that, despite the agency’s diligent efforts, the mother failed to take advantage of the services provided and to otherwise plan for the future of her children (see Matter of Star Leslie W., 63 NY2d 136).
Furthermore, the finding that it was in the children’s best interests to be freed for adoption was supported by the evidence.
The appellant’s remaining contention is without merit. O’Brien, J.P., H. Miller, Schmidt and Cozier, JJ., concur.